DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Schlevensky on 11/03/2021.

The application has been amended as follows: 
1.  (Currently amended) A system for separating gaseous mixtures from a biogas stream, the system comprising:
an outer pipe having a first end, a second end, and a length;
an inner pipe within the outer pipe, the inner pipe having a first end, a second end, and a length, wherein:

the first end of the inner pipe is proximate the first end of the outer pipe, 
the inner pipe extends from the first end of the outer pipe into the outer pipe, and
the inner pipe includes a plurality of perforations distributed along a portion of the length of the inner pipe;
a first inlet in fluid communication with the first end of the inner pipe to deliver the biogas stream into the inner pipe, wherein the biogas stream is dispensed from the inner pipe into the outer pipe via the plurality of perforations;
a second inlet in fluid communication with the first end of the outer pipe to deliver a water stream into the outer pipe, wherein the water stream contacts the biogas stream within the outer pipe to separate carbon dioxide from the biogas stream, resulting in a purified biogas stream and a mixed water stream within the outer pipe, wherein methane in the purified biogas stream causes the purified biogas stream to rise to a top of the outer pipe;
a first outlet in fluid communication with the second end of the outer pipe to deliver the purified biogas stream from the outer pipe;
a second outlet in fluid communication with the second end of the outer pipe to deliver the mixed water stream from the outer pipe; and[[.]]
a riser connected to the outer pipe, wherein the riser includes:
an inlet to receive the mixed water stream and the purified gas stream from the first outer pipe, wherein methane in the purified biogas stream causes the purified biogas stream to rise to a top of the riser;
an outlet for the purified gas stream; and
an outlet for the mixed water stream.

8.  (currently amended) The system of claim 1
the riser includes a second outer pipe and a second inner pipe,
the second outer pipe has a first end, a second end, and a length,
the second inner pipe has a first end, a second end, and extends within the second outer pipe from the first end of the second outer pipe toward the second end of the second outer pipe, wherein:
the second end of the outer pipe connects to the second outer pipe proximate the first end of the second outer pipe,
the first outlet and the second outlet are the second end of the outer pipe,
the outlet for the purified gas stream on the riser is a third outlet at the first end of the second outer pipe,
the second inner pipe receives the mixed water stream at the second end of the second inner pipe, and
the outlet for the mixed water stream on the riser is a fourth outlet at the first end of the second inner pipe.

9.  (currently amended) The system of claim 1 further comprising:
a polishing tank in fluid communication with the of the riser to receive the purified biogas stream
a polishing agent within the polishing tank, wherein the polishing agent is selected to remove residual carbon dioxide from the purified biogas stream.




Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner agrees with the amendments and remarks filed 10/25/2021.
US3555783 teaches a device as stated in the non final rejection but does not teach that the water stream contacts the biogas stream within the outer pipe to separate carbon dioxide from the biogas stream, resulting in a purified biogas stream and a mixed water stream within the outer pipe, wherein methane in the purified biogas stream causes the purified biogas stream to rise to the top of the outer pipe. US3555783 also does not teach having a riser connected to the outer pipe as added to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        11/03/2021